Exhibit 10.15

AMENDMENT

TO THE

EMPLOYMENT AGREEMENT OF WILLIAM FISCHER

Amended Effective as of January 1, 2005 (the “Agreement”)

AXIS Specialty Limited (the “Company”) and William Fischer hereby agree and
consent this 16th day of December, 2008 to amend the Agreement entered into
between the parties on January 1, 2004, with the Amendment being effective as of
January 1, 2005, unless otherwise provided, as follows:

1. Section 2 is amended by substituting the following for subsection (c):

During your employment with the Company, you will be entitled to participate
generally in the benefit plans made available to employees of the Company in
accordance with the terms of those plans. Effective January 1, 2009,
notwithstanding the foregoing, as required by Internal Revenue Code 457A, no
deferrals or contributions will be permitted to any nonqualified plan sponsored
by the Company for amounts attributable to services performed after December 31,
2008.

The Company will reimburse you for all reasonable business expenses upon
presentation of statements of such expenses in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to senior executives of the Company. Reimbursements will
be paid no later than 2 1/2 months after the end of the calendar year in which
the expense was incurred.

2. Section 2 is amended by adding the following to the end of subsection (e):

Such amount will be paid no later than 2 1/ 2 months after the end of the
calendar year in which the expense was incurred.

3. Section 2 is amended by adding the following to the end of subsection (f):

Such amount will be paid no later than 2 1/2 months after the end of the
calendar year in which the automobile expense was incurred.

4. Section 2 is amended by adding the following to the end of subsection (h):

Such amount will be paid no later than 2 1/ 2 months after the end of the
calendar year in which the expense was incurred.

5. Section 2 is amended by adding the following to the end of subsection (i):

Reimbursements will be paid no later than 2 1/2 months after the end of the
calendar year in which the expense was incurred.

 

1



--------------------------------------------------------------------------------

6. Section 3 is amended by substituting the following for subsection (b):

In the event that your employment with the Company shall terminate for any
reason, except as otherwise set forth in this Agreement, the Company’s sole
obligation under the Agreement shall be to (i) pay to you any accrued and unpaid
Base Salary through the date of termination of employment and an amount equal to
such reasonable and necessary unreimbursed business expenses incurred by you on
behalf of the Company on or prior to the date of termination of employment, with
such reimbursement being made not later than 2 1/2 months after the end of the
calendar year in which the expense was incurred, and (ii) afford you all the
employee benefits to which you may be entitled under, and in accordance with the
terms of, all employee benefit plans in which you participate.

7. Section 3 is amended by substituting the following for subsection (c):

In the event that the Company terminates your employment without Cause in
accordance with the provisions of Section 3(a)(iv) hereof, you shall be entitled
to a severance amount equal to your Base Salary plus an amount equal to the
monthly cost associated with continuing your current group health and welfare
benefits (reduced by an amount equal to the monthly premium paid by you for such
benefit immediately prior to your termination) for a period of twelve
(12) months immediately following the date of such termination. Such amounts
will be paid at regular pay period intervals; provided, however, that you comply
with your obligations under Sections 3(e), 4, 5, 6 and 7 hereof.

Notwithstanding the foregoing, to the extent necessary to comply with the
restrictions of Internal Revenue Code Section 409A, the first payment due to you
at a time when you are a “specified employee” as defined in Section 409A of any
amount that fails to meet the requirements for an exemption under Section 409A
will be made on the first business day that is at least six months after the
date of your separation from service. Furthermore, no payments shall be made
upon the termination of employment unless such termination meets the definition
of “separation from service” in Treasury Regulation Section 1.409A-1(h). If your
termination does not meet such definition, you will not receive a payment until
such time that you incur a separation from service. In general, this may delay
the timing of your payment if you continue to perform services as an employee or
independent contractor for the Company after your date of termination.

 

2



--------------------------------------------------------------------------------

8. Section 3 is amended by substituting the following for the first paragraph of
subsection (h):

If within the first twelve months following a Change in Control, (i) the nature
or scope of your position, authority or duties are materially adversely changed,
(ii) your total compensation (including benefits) is not paid or is materially
reduced or the Company otherwise breaches this Agreement or (iii) you are
required by the Company to relocate to a place more than 50 miles from your
current place of employment, then, if you provide the Company with written
notice of your intent to terminate your employment as a result of such event,
providing the specific reasons therefor, and the Company does not make the
necessary corrections within thirty days of receipt of your written notice, you
may terminate your employment within the ten days following the expiration of
such thirty day notice period and receive a severance amount equal to your Base
Salary plus an amount equal to the monthly cost associated with continuing your
current group health and welfare benefits (reduced by an amount equal to the
monthly premium paid by you for such benefit immediately prior to your
termination) for a period of twelve (12) months immediately following the date
of such termination with such amounts to be paid at regular pay period intervals
and the Annual Bonus that you would have been entitled to receive during such
twelve (12) months assuming all performance targets had been exceeded, with such
Annual Bonus, if any, being paid no later than 2 1/2 months after the end of the
calendar year in which your termination occurs and; provided, however, that you
comply with your obligations under Sections 3(e), 4, 5, and 6 hereof.
Notwithstanding the foregoing, to the extent necessary to comply with the
restrictions of Internal Revenue Code Section 409A, the first payment due to you
at a time when you are a “specified employee” as defined in Section 409A of any
amount that fails to meet the requirements for an exemption under Section 409A
will be made on the first business day that is at least six months after the
date of your separation from service. Furthermore, no payments shall be made
upon the termination of employment unless such termination meets the definition
of “separation from service” in Treasury Regulation Section 1.409A-1(h). If your
termination does not meet such definition, you will not receive a payment until
such time that you incur a separation from service. In general, this may delay
the timing of your payment if you continue to perform services as an employee or
independent contractor for the Company after your date of termination. For
purposes of this Agreement, the “Change in Control” will be deemed to have
occurred as of the first day any of the following events occurs:

9. Section 9 is amended by adding the following to the end of subsection (c):

Any amendment to this Agreement must comply with the requirements of Code
Section 409A.

10. Section 9 is amended by adding the following as subsection (h):

To the extent applicable, this Agreement shall be administered in compliance
with Internal Revenue Code Section 409A.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the date set forth above.

 

/s/ William Fischer William Fischer AXIS Specialty Limited By:   John R. Charman
Its:   Chief Executive Officer

 

4